I dissent. I am of the opinion that the cross-examination of Lenus Klemmer concerning the one hundred dollar check was allowable to show the interest he was taking in the case, and to determine the degree of credit to be given to his testimony favorable to the defendant.
With regard to the other rulings complained of, I do not consider them sufficiently prejudicial to require a reversal, or to show that a miscarriage of justice has resulted therefrom, even if they were erroneous, which I do not concede as to all of them.
Lawlor, J., concurred. *Page 415